Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148511                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 148511
                                                                   COA: 316956
                                                                   Genesee CC: 95-051661-FC
  WILLIE CHARLES SHIELDS,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the December 27, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
           h0616
                                                                              Clerk